     Case 2:19-cv-01179-KJM-DMC Document 51 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                              No. 2:19-CV-1179-KJM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    MORGAN, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff seeks discovery by way of a request for subpoena duces tecum. See

19   ECF No. 50. Good cause appearing therefor, the request is granted. The Clerk of the Court is

20   directed to forward plaintiff a blank subpoena duces tecum form.

21                 IT IS SO ORDERED.

22

23   Dated: June 2, 2020
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
